DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.  Claims 1-25 are pending. Claims 1-25 are currently rejected.  

Claim Objections
Claim 1 is objected to because of the following informalities: “the information block comprising parameters for signaling”, in line 8, should change to “the information block comprising signaling”.  
Appropriate correction is required.
	

	Claim Rejections - 35 USC § 102
Claims 1-7, 9-21 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2020/0396760 A1) hereinafter “Yi”.
	Regarding claim 1:
Yi discloses a method performed by a wireless device, the method comprising: 
transmitting, to a user equipment (Fig. 3, 110), a radio resource control (RRC) signal comprising a time and frequency configuration for semi-persistent scheduling (SPS) (Para. [0550], RRC messages comprise one or more SPR configurations); and 
transmitting, to the user equipment, an information block (Para. [0439], piggybacked DCI (P-DCI on a scheduled PDSCH) via a physical downlink shared channel (PDSCH) configured based on the time and frequency configuration for SPS (Para. [0499]-[0500], SPR for downlink PDSCH), the information block comprising parameters for signaling (Fig. 31, 3104-3) indicating at least one of the following parameters: 
a modulation and coding scheme (MCS) for a subsequent transmission (“2nd TB MCS”), a transmit power control command (TPC) for physical uplink control channel (PUCCH) (“TPC”), PDSCH-to-HARQ feedback timing indicator (“HARQ feedback timing”), and PUCCH resource indicator (“PUCCH ARI”);
 wherein the signaling is contained in a specific time and frequency resource within the time and frequency region configured for SPS (Para. [0439], “A P-DCI may be transmitted within one or more resource blocks and one or more OFDM symbols corresponding to the scheduled PDSCH transmission”); the specific time and frequency resource being determined based on the RRC signal (Para. [0550], RRC messages comprise one or more SPR configurations).
	Regarding claim 2:
Yi further discloses wherein the signaling is contained in a media access control (MAC) sub-header of the information block (Para. [0240], [0462], [0487], [0510], [0513]).
	Regarding claim 3:
Yi further discloses receiving a subsequent transmission configured based on the parameters sent in the information block (Para. [0379]; base station receives PDSCH-to-HARQ feedback from wireless device). 
	Regarding claim 4:
Yi further discloses sending a subsequent transmission configured based on the parameters sent in the information block (Para. [0379]; wireless device sends PDSCH-to-HARQ feedback to base station).
	Regarding claim 5:
Yi further discloses wherein the information block comprises signaling indicating at least one of the following parameters: frequency resource assignment, time domain resource assignment, virtual resource block (VRB)-to-physical resource block (PRB) mapping (Fig. 31, “VRB-to-PRB”), PRB bundling size indicator, rate matching indictor, redundancy version, zero power (ZP) channel state information (CSI)-reference signals (RS) trigger to trigger aperiodic ZP CSI-RS, downlink assignment index, Service Request System (SRS) request, code block group (CBG) transmission information (CBGTI), CBG flushing out information (CBGFI), antenna ports, DeModulation Reference Signal (DMRS) sequence initialization, number of repetitions, periodicity, hybrid automatic repeat request (HARQ) ACK/NACK feedback, new-Radio Network Temporary Identifier (RNTI), periodicity, timedomainOffset, nrofHARQ-Processes, MCS table, and downlink power offset. 
Regarding claim 6:
Yi further discloses wherein the MAC sub-header includes a subfield for physical uplink control channel (PUCCH), the PUCCH subfield including an index indicating a HARQ-ACK feedback (Fig. 31, “HARQ feedback timing”; Para. [0379], [0474])
	Regarding claim 7:
Yi further discloses wherein the MAC sub-header includes a subfield for physical downlink shared channel (PDSCH), the PDSCH subfield including a PDSCH-to-HARQ_feedback timing indicator (Fig. 31, “HARQ feedback timing”; Para. [0379]).
	Regarding claim 9:
Yi further disclose wherein the MAC sub-header includes a subfield for a downlink assignment index (DAI), wherein the index has a bit width of 2 or 4 bits (Fig. 31. “DAI”; Para. [0376]). 
	Regarding claim 10:
Yi further discloses wherein the TPC command for scheduled PUCCH has a bit width of 2 bits (Fig. 31, “TPC”; Para. [0377]).
	Regarding claim 11:
Yi further discloses wherein the ZP CSI-RS trigger to trigger aperiodic ZP CSI-RS has a bit width of 2 bits (Para. [0413]). 
Regarding claim 12:
Yi further discloses wherein a higher layer signaling is the RRC signal (Para. [0272], [0304]).
Regarding claim 13:
Yi further discloses wherein the SRS request has a bit width of 2 bits (Para. [0425]). 
Regarding claim 14:
Yi further discloses receiving a corresponding MAC control element (CE) confirmation (Para. [0510], “base station may configure one or more sets of parameters via RRC configuration and/or via MAC CEs. Each set of parameters may comprise one or more DCI fields transmitted in second-stage DCI … The wireless device may receive a scheduled PDSCH (e.g., based on information in DCI fields … The wireless device may send a HARQ-ACK feedback message based on receiving a scheduled PDSCH transmission.”). 
Regarding claim 15:
Yi discloses an electronic device (Fig. 3, 120A) comprising: 
a transceiver (Fig. 3, 320A) for sending or receiving a wireless transmission; and 
a processing unit (Fig. 3, 321A) coupled to the transceiver, the processing unit being configured to execute instructions (Fig. 3, 323A) to: transmit, to a user equipment, a radio resource control (RRC) signal comprising a time and frequency configuration for semi-persistent scheduling (SPS); and transmit, to the user equipment, an information block via a physical downlink shared channel (PDSCH) configured based on the time and frequency configuration for SPS, the information block comprising signaling indicating at least one of the following parameters: a modulation and coding scheme (MCS) for a subsequent transmission, a transmit power control command (TPC) for PUCCH, PDSCH-to-HARQ feedback timing indicator, and PUCCH resource indicator; wherein the signaling is contained in a specific time and frequency resource within the time and frequency region configured for SPS; the specific time and frequency resource being determined based on the RRC signal.  (See rejection of Claim 1 above).
	Regarding claims 16-21 and 23-24:
	Claims 16-21 and 23-24 are directed to features similar to those of claims 2-7 and 9-10.  The same rejections set forth in rejecting claims 2-7 and 9-10 are also applicable to claims 16-21 and 23-24.
	Regarding claim 25:
	Yi discloses a non-transitory machine readable storage medium (Fig. 3, 322A) comprising a plurality of instructions (Fig. 3, 323A) adapted to be executed to implement a method for semi-persistent scheduling (SPS) configuration (, the method comprising: transmitting, to a user equipment, a radio resource control (RRC) signal comprising a time and frequency configuration for semi-persistent scheduling (SPS); and transmitting, to the user equipment, an information block via a physical downlink shared channel (PDSCH) configured based on the time and frequency configuration for SPS, the information block comprising signaling indicating at least one of the following parameters: a modulation and coding scheme (MCS) for a subsequent transmission, a transmit power control command (TPC) for PUCCH, PDSCH-to-HARQ feedback timing indicator, and PUCCH resource indicator; wherein the signaling is contained in a specific time and frequency resource within the time and frequency region configured for SPS; the specific time and frequency resource being determined based on the RRC signal (See rejection of Claim 1 above).

Claim Rejections - 35 USC § 103
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Muruganathan et al. (US 2021/0321353 A1) hereinafter “Murugnathan”.
Regarding claims 8 and 22:
Yi does not disclose wherein the PDSCH-to-HARQ_feedback timing indicator has a bit width determined based on a total number of entries in a parameter dl-DataToUL-ACK contained in the RRC signal.
Muruganathan teaches a PDSCH-to-HARQ_feedback timing indicator has a bit width determined based on a total number of entries in a parameter dl-DataToUL-ACK contained in RRC signal (Para. [0118]-[0119], and TABLE 9).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Yi in view of Muruganathan to include the feature that the PDSCH-to-HARQ_feedback timing indicator has a bit width determined based on a total number of entries in a parameter dl-DataToUL-ACK contained in the RRC signal in order to determine HARQ feedback timing based on a set of number of slots provided by higher layer signaling as predefined in the prior art. 


Response to Arguments
	Rejection under 35 U.S.C. 102:
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465